Citation Nr: 0700914	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs improved pension benefits in the calculated amount of 
$33,079.56.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office's 
(RO) Committee on Waivers and Compromises (Committee) which 
denied waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) improved pension benefits in the amount 
of $33,079.56 upon its finding of bad faith.  In February 
2005, the Board Remanded the appeal.  

In its February 2005 Remand, the Board directed the RO to 
address the veteran's expressed contention that the amount of 
the pension overpayment, $33,079.56, had not been correctly 
calculated or that the overpayment was not properly created.  
The veteran was notified, in February 2006, of the 
determination that the overpayment had been correctly 
calculated and properly created.  The veteran has not 
disagreed with that determination, although he may submit a 
timely disagreement with that determination until February 
16, 2007.  As the veteran has not disagreed with that 
determination, and has not submitted a substantive appeal, 
the Board has no jurisdiction to consider factual matters 
involved in the calculation of the amount of overpayment.  
Appellate review of the veteran's claim of entitlement to 
waiver of the overpayment may proceed.  


FINDINGS OF FACT

1.  The veteran's own statements establish that he made a 
conscious decision not to report his family's income 
accurately to VA. 

2.  The veteran's statements demonstrate an intent on his 
part to seek an unfair advantage, that is, continued receipt 
of benefits in an amount he knew he was not entitled to 
receive.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $33,079.56 is precluded by the terms 
of the governing statute by reason of bad faith on the part 
of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of the calculated $33,079.56 indebtedness.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (a claim of 
entitlement to waiver of an overpayment is not a claim to 
which the VCAA applies).

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  Id.; see also 38 
C.F.R. § 1.911.  Following the Board's February 2005 Remand, 
the RO fully complied with these requirements.  As noted 
above, the veteran has not disagreed with the determination 
that the debt was properly created and calculated.     

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 requires that 
VA notify a payee of VA benefits of a debt owed by the payee 
to VA because of payment or overpayment of the benefits and, 
as part of that notification, VA must notify the payee of the 
right to submit an application for waiver of the indebtedness 
and the procedures for submitting the application.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b) (procedures for 
applying for waiver).  The Board finds that VA gave this 
notice to the veteran, and the fact that the veteran has 
requested waiver and perfected appeal to the Board of the 
denial of that waiver establishes that the veteran was 
notified of his right to submit such an appeal.

Request for waiver of overpayment

The appellant has requested waiver of the collection of an 
overpayment of VA death pension benefits in the calculated 
amount of $33,079.56.  The record reflects that the veteran 
sought pension benefits in January 1998.  At that time, he 
stated that he was unable to work.  He did report that a 
dependent child, JM, was receiving $164 per month from the 
Social Security Administration (SSA), and the record reflects 
that an additional SSA payment to another dependent child at 
that same level was also part of the family income.  The 
veteran listed his income as $0 monthly, and listed 
"unsure" for his spouse's income in his January 1998 
application for pension benefits.  In a February VA Form 21-
0517, Pension Eligibility Verification Report, the veteran 
stated that the household income, other than $328 monthly to 
minor children, was zero.  

In December 1998, the veteran was notified that he would 
begin receiving pension at the rate of $986 monthly, 
effective February 1, 1998, with that amount increasing to 
$1,000 monthly in December 1998.  The award letter set forth 
the income for each family member on which the award was 
based, and advised the veteran that he should notify VA 
"right away" if his family income, marital status, number 
of dependents, net worth, or residence changed.  

In February 2001, the veteran notified VA that he was 
working.  He provided a pay stub showing take-home pay of 
$279, with total income of $340.00, for the year, beginning 
in January 2001.  

In May 2001, the RO notified the veteran that there was 
information that the veteran earned $6,211.00 in tax year 
1998, had unearned income of $1,765.00 in that tax year, and 
that the veteran's wife also earned $4,256.00 in 1998.  

In January 2002, the veteran indicated that he was unable to 
repay the overpayment of pension benefits of $33,079.56, and 
requested that the amount be partially or totally waived, 
based on his age (56) and his mental disorder, for which he 
continued to receive VA treatment.  The veteran also 
indicated that his limited income, which resulted in take-
home pay of only about $200 a month more than expenses for 
basic necessities, would not allow repayment of the debt.  

In its August 2002 decision, the Committee on Waivers and 
Compromises noted that the veteran failed to inform VA of 
family income until February 2001, although tax information 
clearly established that the veteran and his wife had both 
worked and had earned an income in 1998.  The Committee 
determined that the veteran understood that the pension award 
was based on a finding of total and permanent disability, and 
that he acted in bad faith when he failed to accurately 
inform VA of family income.  

After the veteran was informed of the denial of waiver, the 
veteran provided a July 2003 e-mail in which he indicated 
that he and his wife had to work in 1998 because they needed 
income while his claim for nonservice-connected pension was 
being reviewed by VA.  He indicated that his wife had to 
continue working after he started receiving pension benefits 
because the monthly pension amount, about $1,000, was not 
enough to support the family, which then included five 
members.  

In his 2003 substantive appeal, the veteran reiterated these 
arguments, including the argument that his wife had to 
continue working after the veteran began receiving his 
pension because the pension amount was not sufficient.  The 
veteran also argued that he would have been able to return to 
full-time employment sooner if his VA treatment had resulted 
in diagnosis and adequate treatment of his bipolar disorder 
sooner.  

Analysis

The government will not recover overpayments of veterans' 
benefits if the recovery would be against equity and good 
conscience, such as, if recovery of the overpayment would 
collection would deprive the debtor or the debtor's family of 
basic necessities.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  
However, the statute provides that VA may waive recovery of 
an overpayment of VA benefits only if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person who received the benefits.  

The Committee denied the appellant's waiver request based on 
their finding that the appellant's failure to accurately 
inform VA of the family's income in 1998, 1999, and 2000 
constituted misrepresentation or bad faith.  The veteran does 
not deny that he and his wife earned income in 1998, and he 
does not deny that there was income in 1999 and 2000 that was 
not reported to VA.  

The veteran does not deny that he knew that he should report 
income to VA.  Rather, the veteran has stated that he did not 
report income because the amount of pension he received was 
insufficient to support his family without additional income.  
Taken together, these statements support the Committee's 
finding that the veteran's failure to report income was 
intentional and that he was aware that, if he reported 
income, his pension benefits would be reduced.  

The veteran's statements, which have been reiterated several 
times, including in his November 2003 substantive appeal, 
establish that the veteran intentionally misrepresented his 
total family income so that he could receive a higher pension 
benefit than the amount to which he was entitled if he 
reported the income.  The governing statue, 38 U.S.C.A. 
§ 5302(c), provides that collection of indebtedness "may not 
be waived" if there exists in connection with the claim an 
indication of misrepresentation or bad faith on the part of 
the person having an interest in obtaining waiver of the 
recovery.  The statements submitted by the veteran clearly 
support such a finding.  

The Board notes the veteran's contention that the overpayment 
created by his receipt of excess pension benefits in 1998, 
1999, and 2000 should be waived because his current income is 
so minimal, and is barely more than his expenses.  The 
veteran's arguments about his current financial 
circumstances, however, do not address the Committee's 
finding that the veteran acted in bad faith in 1998, 1999, 
and 2000 in creating the circumstances underlying the 
creation of the overpayment.  

The veteran further argues that the overpayment should be 
waived because of the number of years he was unable to work 
because his bipolar disorder had not been diagnosed and 
treated, despite the fact that he was under VA treatment.  
This argument by the veteran supports the Committee's 
determination that the veteran was aware that, under the law, 
he was not entitled to the entire amount of the pension 
benefits he was receiving when he or other family members 
received income other than the pension benefits.

By its terms, the statute precludes waiver of the overpayment 
in this case, since the veteran intentionally created the 
circumstances which led to the overpayment when he decided 
not to report family income accurately.  The veteran's 
arguments regarding his current financial circumstances 
address how large a monthly repayment amount VA may require 
him to pay, but that issue is not before the Board.  

The only issue before the Board on appeal is whether the 
statute authorizes the Board to waive some part or all of the 
$33,079.56 overpayment.  The veteran has clearly expressed 
that he knew that he should report income, but did not 
provide such a report, so that his monthly pension benefits 
would not be reduced on account of that income.  The statute 
mandates that the veteran's request to waive recovery of the 
overpayment created by his intentional receipt of benefits he 
knew he was not entitled to receive must be denied.

The evidence as to whether the veteran's request may be 
granted is not in equipoise.  The evidence is overwhelmingly 
unfavorable to the request, so the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
request for waiver of overpayment in the amount of $33,079.56 
must be denied.  


ORDER

The appeal for waiver of overpayment of pension benefits in 
the calculated amount of $33,079.56 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


